Case 2:13-cv-04066-PBT Document 203 Filed 06/01/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

J.C.
Plaintiff : Civil Action

v. No. 13-4066 !
Nicholas James Ford, Pamela Pryor Dembe,:
Mary Politano, Steffen Boyd, Steven Austin,

Charles Hoyt, Robert J. Malvesuto
Defendants

PLAINTIFFS’ RULE 60B MOTION

Both plaintiffs bring this Rule 60b motion, for this case and the other one in which they
illegally barred the other plaintiff from filing, for the reasons already articulated on the record for
years.

Rule 60 (b) (1)
We know there are countless mistakes, one after another also inadvertence.
Singular acts are sufficient let alone cumulatively. The rule also "permits a [real] court to correct
its own inadvertence," San Luis & Delta-Mendota Water Auth. v. U.S. Dep't of Interior, 624 F.
Supp. 2d 1197, 1208 (E.D. Cal. 2009). Relief is due.
Rule 60(b)(4)
We know you lacked jurisdiction, the power, and also subject matter jurisdiction to even take

hold of the case, due process was also was lacking. Everything that came from you including the

 

' This motion is also for 15- 4745, that plaintiff joins. a ER

 
Case 2:13-cv-04066-PBT Document 203 Filed 06/01/20 Page 2 of 3

final garbage is null and void. None of this was collateral to the merits. You already had at least
one case erased, do it now before they do it.
60 (b)(6)

There is no doubt that there extraordinary circumstances here, as already detailed for years,

and obviously none of this was a tinge of the plaintiff's fault. Relief is due.

CONCLUSION

The garbage is null and void and should be vacated.

J.C. Plaintiff (for the other plaintiff)

Dated: May 17th, 2020
 

   

 

 

a UNITED STATES
POSTAL SERVICE.

rk
,

 

Origin: 49110
05/29/20
4165940179-18

 

 

 

PRIORITY MAIL 1-DAY ®

0 Lb 3.30 Oz

1006

iled 06/91/2

EXPECTED DELIVERY DAY: 05/30/20

oat

C019
P

O:
601 MARKET ST

RM 2609
PHILADELPHIA PA 19106-1732

= USPS TRACKING®NUMBER

“MO A

Docunrent 2

B

 

i
USPOSTAGEPAID |.

 

 

sill
“ll
sj 9505 5132 4139 0150 2656 68

ces eeengy eee

w
us
rafjon label may be required.

estic only

PAM es

00001000014 OD: 12 1/2x 9 1/2

I
|
|
|
|
|
|
|
|

'

{
To schedule free

Package Pickup,
scan the QR code.

 

USPS.COM/PICKUP

ee

PRIORITY MAIL
FLAT RATE
POSTAGE REQUIRED

 

| PRIORITY’
* MAIL *

Bx adh OO :
Pree Altoss 6 o

Sy UNITED STATES
lL POSTAL SERVICE o

VISIT US AT USPS.COM®

ORDER FREE SUPPLIES ONLINE

TO: ch VC, oe
Cleve Migr ek Coury

Gol Markey st Ri, 169

V\alo.en lAlO€

 

Label 228, March 2016

LL _

FOR DOMESTIC AND INTERNATIONAL USE _

___ This packaging is the property of the U.S. Postal Service® and is provided solely for use in sending Priority Mail
Misuse may be a violation of federal law. This packaging is not for resale. EP14F © U.S. Postal Service; October 2018;

 

All rights reserved.

© shipments.

*

 
